19 F.3d 7
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Dawn DAIGLE, Plaintiff, Appellee,v.MAINE MEDICAL CENTER, INC., Defendant, Appellant.
No. 93-1528.
United States Court of Appeals,First Circuit.
January 31, 1994

Appeal from the United States District Court for the District of New Hampshire
Christine M. Rockefeller, with whom Paul R. Cox and Burns, Bryant, Hinchey, Cox & Schulte, P.A. were on brief, for plaintiff.
Gerald F. Petruccelli, with whom Mary Mitchell Friedman and Petruccelli & Martin were on brief, for defendant.
D.N.H.
DISMISSED.
Before Selya, Circuit Judge, Coffin, Senior Circuit Judge, and Cyr, Circuit Judge.
Per Curiam.


1
Having today decided the merits of plaintiff's appeal, see Daigle v. Maine Medical Center, Inc., No. 93-1470 (1st Cir.  Jan., 1994), it is unnecessary to decide this cross-appeal.  We, therefore, dismiss it.


2
Appeal dismissed.  No costs.